             Case 2:19-cv-01023-KJM-DB Document 16 Filed 09/07/21 Page 1 of 4


 1
     A PROFESSIONAL CORPORATION
 2
     Carl L. Fessenden, SBN 161494
 3   David R. Norton, SBN 291448
     Larissa C. Celaya, SBN 332882
 4   350 University Avenue, Suite 200
     Sacramento, California 95825
 5   TEL: 916.929.1481
     FAX: 916.927.3706
 6   EMAIL: cfessenden@porterscott.com
     dnorton@porterscott.com
 7   lcelaya@porterscott.com

 8   Attorneys for Defendant
     COUNTY OF SAN JOAQUIN
 9
10
                UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
11
12   ABBAS BAHARI,                                         Case No. 2:19-cv-01023-KJM-DB
13
             Plaintiff,
14                                                         JOINT STIPULATION TO MODIFY PRE-
     v.                                                    TRIAL SCHEDULING ORDER AND
15                                                         ORDER
16   COUNTY OF SAN JOAQUIN; and DOES 1
     through 50, inclusive,
17
           Defendants.
18   ___________________________________/                  Complaint Filed: June 5, 2019
19
20           This Stipulation is entered into by and between Plaintiff ABBAS BAHARI (“Plaintiff”) and

21   Defendant COUNTY OF SAN JOAQUIN (“Defendant”) (collectively, “The Parties”) by and through

22   their respective counsel. The Parties enter into this stipulation and proposed order in compliance with the

23   Federal Rule of Civil Procedure 16(b) and the requirements of the scheduling order. The parties request

24   to continue non-expert and expert discovery deadlines as well as the dispositive motion hearing deadlines

25   by six months.

26           WHEREAS, this case does not currently have a trial date;

27           WHEREAS, the current deadline for non-expert discovery is December 13, 2021, the current

28   deadline for expert discovery is April 1, 2022, and the last day to hear dispositive motions is February 11,

     {02486830.DOCX}                              1
                 JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
             Case 2:19-cv-01023-KJM-DB Document 16 Filed 09/07/21 Page 2 of 4


 1   2022.
 2           WHEREAS, the parties have diligently conducted discovery, including exchanging written
 3   discovery and conducting several partial depositions of Plaintiff and other key witnesses for the County
 4   of San Joaquin. These depositions still need to be completed and depositions of other third party witnesses
 5   still need to be conducted.
 6           WHEREAS, the parties recently engaged in mediation with mediator Jeffery Owensby. The
 7   parties are in continuing, good faith settlement negotiations through Mr. Owensby which will potentially
 8   resolve the case.
 9           WHEREAS, continued negotiations require certain board approvals by the County Board of
10   Supervisors and the County’s insurers.
11           WHEREAS, the board approval meetings which are necessary for continued good faith settlement
12   negotiations are unable to be scheduled until September/October 2021.
13           WHEREAS, the parties agree that an additional six-month continuance would permit the parties
14   enough time to engage in meaningful settlement negotiations prior to the parties having to expend a
15   significant amount of costs completing discovery and preparing a motion for summary judgment;
16           WHEREAS, the Parties have conferred and propose the following scheduling amendments:
17           Last day to complete non-expert discovery:           June 13, 2022
18           Last day to disclose expert witness:                 August 18, 2022
19           Last day to disclose rebuttal expert witness:        September 16, 2022
20           Last day to complete expert discovery:               September 30, 2022
21           Last day to hear dispositive motions:                August 11, 2022
22           Good cause exists for a six-month continuance of the above deadlines to allow the parties
23   sufficient time to explore the possibility of reaching a settlement agreement. Thus, the parties are
24   requesting a six-month continuance of the above stated deadlines.
25   ///
26   ///
27   ///
28   ///

     {02486830.DOCX}                              2
                 JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
             Case 2:19-cv-01023-KJM-DB Document 16 Filed 09/07/21 Page 3 of 4


 1   IT IS SO STIPULATED.
 2
 3
     Dated: September 6, 2021              PORTER SCOTT
 4                                         A PROFESSIONAL CORPORATION
 5
 6                                         By   /s/ David R. Norton
                                                Carl L. Fessenden
 7                                              David R. Norton
 8                                              Larissa C. Celaya
                                                Attorneys for Defendant
 9
10
11   Dated: September 6, 2021              BOHM LAW GROUP, INC.

12                                         By    /s/ Kelsey K. Ciarimboli (as approved on 08/30/21)
                                                 Lawrance A. Bohm
13                                               Kelsey K. Ciarimboli
14                                               Scott C. Zienty
                                                 Attorneys for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02486830.DOCX}                              3
                 JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
             Case 2:19-cv-01023-KJM-DB Document 16 Filed 09/07/21 Page 4 of 4


 1                                                   ORDER
 2           Based on the stipulation of the parties, and on good cause appearing, the court enters the foregoing
 3   stipulated scheduling order with one modification. The last day to hear dispositive motions will be
 4   August 19, 2022, as August 11 is not an available civil law and motion date.
 5           IT IS SO ORDERED.
 6   DATED: September 7, 2021.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02486830.DOCX}                              4
                 JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
